        Case 1:19-mc-00145-TSC Document 1 Filed 08/20/19 Page 1 of 4



                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

                                     )
JAMES H. ROANE, Jr. et al.,          )
                                     )
            Plaintiffs,              )
                                     )
      v.                             )     Civil Action No. 05-cv-2337 (TSC)
                                     )
WILLIAM BARR, Attorney General, U.S. )
Department of Justice, et. al.,      )
                                     )
            Defendants.              )
                                     )
                                     )
JULIUS ROBINSON,                     )
                                     )
            Plaintiff,               )
                                     )
      v.                             )     Civil Action No. 07-cv-2145 (TSC)
                                     )
WILLIAM BARR, Attorney General, U.S. )
Department of Justice, et. al.,      )
                                     )
            Defendants.              )
                                     )
                                     )
ALFRED BOURGEOIS,                    )
                                     )
            Plaintiff,               )
                                     )
      v.                             )     Civil Action No. 12-cv-0782 (TSC)
                                     )
U.S. DEPARTMENT OF JUSTICE, et. al., )
                                     )
            Defendants.              )
                                     )




                                     1
          Case 1:19-mc-00145-TSC Document 1 Filed 08/20/19 Page 2 of 4




CHADRICK EVAN FULKS,                 )
                                     )
          Plaintiff,                 )
                                     )
      v.                             )                    Civil Action No. 13-cv-0938 (TSC)
                                     )
U.S. DEPARTMENT OF JUSTICE, et. al., )
                                     )
          Defendants.                )
                                     )



                                 CONSOLIDATION ORDER

        Upon consideration of the parties’ consent motions and the representations made by the

parties at the August 15, 2019 status conference, the court hereby consolidates the four above-

captioned cases, pursuant to Federal Rule of Civil Procedure 42(a). It is therefore ORDERED

that:

    1. Plaintiff Robinson’s consent motion to consolidate (07-2145, ECF No. 26) is

        GRANTED;

    2. Plaintiff Bourgeois’ consent motion to consolidate (12-0782, ECF No. 23) is GRANTED;

    3. Plaintiff Fulks’ consent motion to consolidate (13-0938, ECF No. 14) is GRANTED;

    4. A Master Case File is established for the lead case, 05-cv-2337 (TSC), as well as 07-cv-

        2145 (TSC), 12-cv-0782 (TSC), and 13-cv-0938 (TSC).

    5. An original of this Order must be filed in the Master Case File by the Clerk of Court, as

        well as in each of the individual case files identified above.




                                                  2
          Case 1:19-mc-00145-TSC Document 1 Filed 08/20/19 Page 3 of 4



    6. Any pleading or paper filed relating to any of the Federal Bureau of Prisons’

       Execution Protocol Cases must be filed ONLY in the Master Case File. Further, any

       pleading or paper filed or served in each of the Yellow Line Cases must bear the

       following caption:



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                               )
In the Matter of the                           )
Federal Bureau of Prisons’ Execution           )
Protocol Cases,                                )
                                               )
LEAD CASE: Roane et. al. v. Barr               )       Case No.           (TSC)
                                               )
                                               )
THIS DOCUMENT RELATES TO:                      )
                                               )
[Appropriate Designation]                      )
                                               )


    7. When a document applies to all actions included in the Federal Bureau of Prisons’

       Execution Protocol Cases:

       a) the document must be filed ONLY in the Master Case File;

       b) the designation “ALL CASES” must appear immediately after the words “THIS

           DOCUMENT RELATES TO” in the caption above; and

       c) this same designation must appear in the title/description of the document when

           entered on the court’s Case Management/Electronic Case Filing (CM/ECF) docket.

    8. When a document applies to only one case or more than one case, but not all of the cases,

       included in the Federal Bureau of Prisons’ Execution Protocol Cases:

       a) it must be filed ONLY in the Master Case File;

                                               3
         Case 1:19-mc-00145-TSC Document 1 Filed 08/20/19 Page 4 of 4



      b) the relevant case name(s) and case number(s) must appear in the caption of the

          document immediately after the words “THIS DOCUMENT RELATES TO.” For

          example: “THIS DOCUMENT RELATES TO: Robinson v. Barr, 07-2145” or “THIS

          DOCUMENT RELATES TO: Robinson v. Barr, 07-2145 and Roane et al v. Barr, 05-

          2337”; and

      c) this same designation must appear in the title/description of the document when

          entered on the court’s CM/ECF docket.

   9. E-mail addresses and telephone numbers are required for all attorneys and must be

      included on the Proof of Service on all filings. All service lists must include e-mail

      addresses and telephone numbers to facilitate communication among the parties.

   10. Any pleading or paper filed in the Federal Bureau of Prisons’ Execution Protocol Cases

      must be filed with the Clerk of this Court in these proceedings and not with any transferor

      court.

   11. Service in the Federal Bureau of Prisons’ Execution Protocol Cases must be made on all

      parties through ECF and pursuant to the Federal Rules of Civil Procedure.



Date: August 20, 2019



                                            Tanya S. Chutkan
                                            TANYA S. CHUTKAN
                                            United States District Judge




                                               4
